      Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 1 of 8



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
22 Franklin LLC, et al.,            )
                                    )
          Plaintiffs,               )
                                    )
               v.                   )    Civil Action No.
                                    )    20-11570-NMG
Boston Water and Sewer Commission, )
et al.,                             )
                                    )
          Defendants.               )
___________________________________)

                          MEMORANDUM & ORDER
GORTON, J.

     This case arises out of a dispute between plaintiffs 22

Franklin LLC (“22 Franklin”) and MACCO Construction Corporation

(“MACCO”) (collectively, “plaintiffs”), on the one hand, and

defendants Boston Water and Sewer Commission (“BWSC”), BWSC

Chief Engineer John Sullivan (“Sullivan”) and BWSC Construction

Manager John O’Halloran (“O’Halloran”) (collectively,

“defendants”), on the other hand, concerning the sewer systems

in new residential buildings in Dorchester, Massachusetts (“the

Development Project”).

     On May 10, 2021, this Court entered an Order allowing

plaintiffs’ unopposed motion for a preliminary injunction

requiring BWSC to permit plaintiff to connect the subject

property to the municipal water and sewer system.        Before

plaintiffs submitted language for the proposed preliminary

                                 - 1 -
      Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 2 of 8



injunction, however, BWSC sought and was granted leave to file a

late opposition to the motion.

     For the reasons that follow, the Order allowing plaintiffs’

motion for injunctive relief will be vacated and the motion will

be denied.

I.   Background

     22 Franklin is a Massachusetts limited liability company

which purchased in 2012 a parcel of land in Dorchester,

Massachusetts (“the Property”) for the purpose of constructing

two townhouses with a total of four residential units.         MACCO, a

Massachusetts corporation, has served as the general contractor

for the Development Project.

     Plaintiffs applied for BWSC review and approval of its plan

for the Development Project in late 2014.       During its review,

BWSC requested that plaintiffs relocate a 12-inch sewer pipe

which crossed through the Property.      Plaintiffs agreed to the

relocation and provided upon request a color video of the sewer

pipe to BWSC for inspection.     After reviewing the video, BWSC

determined that the pipe was not up to code and needed to be

replaced with a fifteen-inch pipe.       It requested and was granted

an easement for the repair and maintenance of the sewer pipe and

the easement was recorded in December, 2015, after which BWSC

approved the site plan.


                                 - 2 -
       Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 3 of 8



      During construction, plaintiffs discovered that the sewer

pipe was in a different location than previously determined.

After plaintiffs proposed leaving the pipe as it was, the

parties appear to dispute what happened next.         Plaintiffs allege

that BWSC refused to release the approved site plan and permits

until they relocated and upgraded the sewer pipe.         BSWC insists,

however, that it agreed to allow plaintiffs to leave the sewer

pipe in place as long as plaintiffs drafted a new easement

agreement and site plan.     According to BSWC, plaintiffs failed

to comply.

      In any event, the parties agree that BSWC now refuses to

permit plaintiffs to connect the Development Project to the

water and sewer system.     Consequently, plaintiffs filed suit in

this Court in August, 2020 and moved for a preliminary

injunction in April, 2021 seeking to force defendants to allow

them to connect the Development Project to the municipal water

and sewer system.    Before this Court entered a preliminary

injunction, defendants belatedly sought and obtained leave of

Court to oppose plaintiffs’ motion in May, 2021.

II.   Motion for a Preliminary Injunction

        A. Legal Standard

      In order to obtain a preliminary injunction, the moving

party must establish 1) a reasonable likelihood of success on


                                  - 3 -
      Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 4 of 8



the merits, 2) the potential for irreparable harm if the

injunction is withheld, 3) a favorable balance of hardships and

4) the effect on the public interest. Jean v. Mass. State

Police, 492 F.3d 24, 26-27 (1st Cir. 2007).        Out of these

factors, the likelihood of success on the merits “normally

weighs heaviest in the decisional scales.” Coquico, Inc. v.

Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).

     The moving party has a greater burden when it seeks a

“mandatory” preliminary injunction that would compel the non-

moving party to perform an affirmative act rather than a

“negative” injunction that would prevent the non-moving party

from engaging in a certain activity for the period before trial.

See Braintree Labs, Inc. v. Citigroup Global Mkts. Inc., 622

F.3d 36, 40-41 (1st Cir. 2010).      Courts are generally

disinclined to issue mandatory preliminary injunctions “unless

the facts and the law clearly favor the moving party.” L.L.

Bean, Inc. v. Bank of Am., 630 F. Supp. 2d 83, 89 (D. Me. 2009).

     Ultimately, the issuance of injunctive relief is “an

extraordinary and drastic remedy that is never awarded as of

right.” Peoples Fed. Sav. Bank v. People’s United Bank, 672 F.3d

1, 8-9 (1st Cir. 2012) (quoting Voice of the Arab World, Inc. v.

MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir. 2011)).           It

should issue “only where the intervention of a court of equity



                                 - 4 -
        Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 5 of 8



is essential in order effectually to protect property rights

against injuries otherwise irremediable.” Weinberger v. Romero-

Barcelo, 456 U.S. 305, 312 (1982) (citation and internal

quotations omitted).

         B. Application

               1. Likelihood of Success

     Although the likelihood of success on the merits inquiry is

only the first of four factors, it is the most significant.

Weaver v. Henderson, 984 F.2d 11, 12 (1st Cir. 1993) (stating

that whether the plaintiffs are likely to succeed on the merits

is the “sine qua non” of the test for a preliminary injunction).

     Plaintiffs have not demonstrated a likelihood of success on

the merits on their claims against defendants.          They submit that

defendants violated their due process rights and unlawfully

denied them access to the municipal water system but they

provide no support for those claims outside of allegations that

defendants “arbitrarily and in bad faith continued to insist

upon . . . unreasonable conditions” before approving the site

plan.   Plaintiffs do not indicate how such conditions were

unreasonable in light of BWSC’s function to maintain “a sound

economical and efficient water supply and . . . sewerage system”

and its authority to make contracts and do that which is

necessary to carry out its purpose and the powers granted to it.


                                   - 5 -
      Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 6 of 8



See Boston Water and Sewer Reorganization Act, St. 1977, c. 436,

§§ 1, 6.    Plaintiffs also fail to address whether their due

process claims brought pursuant to 42 U.S.C. § 1983 may be

barred by the limitations on municipal liability.

     In sum, plaintiffs fail to address the merits of their

claims against defendants and, therefore, have not demonstrated

a likelihood of success on those claims.

              2. Irreparable Harm

     The second factor to evaluate in considering a preliminary

injunction is whether the plaintiffs are “likely to suffer

irreparable harm in the absence of preliminary relief.” Voice of

the Arab World, 645 F.3d at 32 (citation omitted).         The movant

must demonstrate that its legal remedies are inadequate and it

faces “a substantial injury that is not accurately measurable or

adequately compensable by money damages.” Id. at 18-19 (citation

omitted).

     Plaintiffs concede that monetary damages generally do not

constitute irreparable harm but contend that the damages here

“may be subject to the municipal cap” and, therefore, they may

not be able to recover for their continuing losses.         Plaintiffs

fail to elaborate on the purported municipal cap or its

applicability to the instant dispute.       Even if they could

demonstrate that money damages would not compensate them


                                 - 6 -
      Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 7 of 8



adequately, this factor is not enough to overcome the

insufficient showing as to their likelihood of success. See

Braintree Labs., Inc. v. Citigroup Global Mkts. Inc., 622 F.3d

36, 42-43 (1st Cir. 2010) (explaining the “sliding scale” under

which irreparable harm is weighed against the likelihood of

success on the merits).

             3. Balance of Hardships and the Public Interest

     Finally, the Court is convinced that the balance of

hardships and the public interest weigh against the issuance of

a preliminary injunction.     There is a strong public interest in

the maintenance of public health through functioning water and

sewer systems and, even though the subject sewer pipe is not

located within the Development Project, defendants persuasively

contend that the foundations of the buildings in the project are

close enough to the sewer pipe that it could compromise BWSC’s

ability to conduct repairs.     Ensuring the safety of the public

and the structural integrity of the sewer system for other

customers of BWSC outweighs plaintiffs’ interest in the

completion and sale of the units comprising the Development

Project.




                                 - 7 -
      Case 1:20-cv-11570-NMG Document 31 Filed 07/15/21 Page 8 of 8



                                 ORDER

     In accordance with the foregoing, the Order of this Court

allowing plaintiffs’ motion for a preliminary injunction (Docket

No. 27) is hereby VACATED and plaintiffs’ motion (Docket No. 25)

is DENIED.




So ordered.

                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated July 15, 2021




                                 - 8 -
